Citation Nr: 0521771	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who had certified active duty from 
August 1966 through July 1969 and from July 1973 to February 
1975.  (A photocopy of a DD Form-214 in the file notes 
approximately 3 additional years of active duty, but does not 
indicate the dates of such service.  The veteran does not 
allege any active service beyond that listed here.)  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The May 2003 rating decision correctly addressed the 
issue of whether new and material evidence had been received 
to reopen the claim of service connection for a back 
disability.  However, subsequent adjudications in a January 
2004 statement of the case and supplemental SOCs from 
February 2004 and October 2004 simply addressed the claim on 
the merits.  The Board is obligated by 38 U.S.C.A. §§ 5108 
and 7104(b) to address whether new and material evidence has 
been submitted prior to addressing the merits of the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also 
Ashford v. Brown, 10 Vet. App. 120 (1997).  Accordingly, the 
issue has been recharacterized as stated on the preceding 
page.  The Board's consideration of this issue is not 
prejudicial to the veteran, given the favorable decision 
below.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The matter of entitlement to service connection for a low 
back disability on de novo review is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any action is required on his 
part.


FINDINGS OF FACT

1. Service connection for a low back disability was denied by 
previous unappealed rating decisions, most recently in 
November 2002, essentially based on a finding that there was 
no nexus between the veteran's current back disability and 
his back problems in service.   

2. Evidence received since the November 2002 rating decision 
tends to show that there is a nexus between the veteran's low 
back problems in service and his current low back disability; 
relates to an unestablished fact necessary to substantiate 
the claim; and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the November 2002 RO decision is new 
and material, and the claim of service connection for a low 
back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.

The claimant has been advised of VA's duties to notify and 
assist in the development of the claim.  A VA letter from May 
2003 informed him of the need to submit new and material 
evidence and of his and VA's responsibilities in claims 
development.  A February 2004 statement of the case informed 
him of the type of evidence necessary to substantiate his 
claim, of applicable regulations, of what the evidence 
showed, and of why his claim was denied.  While complete 
notice did not precede the initial determination in this 
matter, it was provided prior to the ROs last review of the 
matter, and the claimant has had ample opportunity to 
respond/supplement the record.  He is not prejudiced by any 
notice timing deficiency.  While he was not advised verbatim 
to submit everything he had pertinent to the claim, a 
December 2003 letter encouraged him to submit any additional 
information and evidence as soon as possible or to contact VA 
within 60 days if at that time he still had additional 
evidence to submit.  This was equivalent to advising him to 
submit everything he had pertinent to the claim.  There is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Regarding the duty to assist, VA has obtained the claimant's 
service medical records and records of pertinent  medical 
treatment.  The RO also arranged for a VA spine examination 
in October 2002.  The veteran has not identified any 
additional evidence pertinent to his claim.  VA has met its 
assistance obligations in the matter of whether the veteran 
has submitted new and material evidence to reopen the claim.  
Finally, the determination below favors the veteran, and he 
is not prejudiced by the Board's proceeding with appellate 
review.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Factual Background

Evidence of record at the time of the November 2002 RO final 
decision included service medical records, records of VA 
treatment from 1994 to 2004, a VA low back examination from 
1994, a VA low back examination from October 2002 and 
statements from the veteran and his friends and family.  

Service medical records reveal that the veteran did have 
problems with lower back pain during his first period of 
service, in 1966 and 1967.  However, no lower back problems 
were noted on separation examination in April 1969.  In 
September 1973, during his second period of service he was 
apparently struck by a truck on his right side.  As a result 
he had pain in his right forearm and in the right hip area.  
In August 1974, the veteran slipped while working on a car 
and hurt his back.  On physical examination, there was no 
tenderness on palpation.  

On VA examination in June 1994, the diagnosis was 
degenerative disc disease lumbosacral spine principally at 
the L5-S1 level with intermittent low back pain.  The veteran 
had moderate limitation of motion both in lateral and forward 
bending and moderate impairment of back function.  The 
examiner did not advance an opinion as to whether the 
veteran's low back disability was related to service.  The 
veteran indicated that after the truck accident, he was off 
duty for about one week.  Following the accident, he had 
occasional low back pain with the pain lasting three to four 
days at a time.  However, in the few years prior to the 
examination, he had had more frequent back problems and 
occasional pain in the right lower extremity in the posterior 
aspect of the thigh and leg to his ankle.  He had not worked 
for the past two years because of his back complaints.

On VA examination in October 2002, the diagnosis was 
degenerative disc disease of the lumbosacral spine, 
previously noted at L-5-S1 by the patient's history and by 
review of his previous compensation and pension examinations.  
The examiner opined that the veteran's lumbosacral condition 
was less likely than not related to his active service.  The 
examiner reasoned that there was no evidence of the veteran 
complaining of back injury during his service from 1973 to 
1975 as the service medical records showed that the truck 
accident had involved his hip, not his back.  According to 
the records, the veteran did not have any radicular symptoms 
during the injury, did not require hospitalization and was 
immediately returned to duty.  

VA records from 1994 to 2002 show diagnoses of low back pain 
syndrome and degenerative disc disease.  Statements from the 
veteran and friends and family generally maintain that the 
veteran's low back problem had significantly limited his 
functioning.

Unappealed rating decisions in 1994, 1995, 1996, and 1998 
denied (and continued a denial of) service connection for a 
back disability, finding, essentially, that such disability 
was not shown to be related to service.  An unappealed rating 
decision in November 2002 again denied service connection for 
a low back disability, noting that an examiner had opined 
that the veteran's low back disability was less likely than 
not related to his military service.  The November 2002 
rating decision is the last final decision in this matter.  

Evidence received since the November 2002 rating decision 
includes a January 2004 letter from a  treating VA physician 
and one from a private treating physician. 

The letter from the VA physician, Dr. T indicates that he was 
treating the veteran for chronic low back pain since June 
2000 and that his condition was permanent.  He opined that 
the condition was probably due to the injury he sustained 
when a Navy truck hit him in 1973 and offered to provide 
further information if needed.  

The letter from the private physician, Dr. H, indicates that 
he saw the veteran on several occasions and treated him for 
low back pain.  His condition did not seen to be improving 
and was thought to be permanent.  The veteran informed him 
that the condition began in 1973 when the truck accident 
occurred and this had been confirmed by Dr. T.  Dr. H 
believed that it was likely, based on the opinion of the 
patient and Dr. T that the truck accident was the cause of 
his chronic back pain.   

III.  Analysis

As noted above, the appellant's claim of service connection 
for low back disability was last finally denied in November 
2002.  He was properly notified of that decision and of his 
appellate rights, and did not appeal it.  Accordingly, it is 
final. 38 U.S.C.A. § 7105.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  
However, a claim on which there is a final decision may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108.

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156(a), was amended, for claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the appellant's request to reopen his claim of service 
connection for low back disability was filed in March 2003, 
the amended definition applies. "New" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).

In the instant case, the evidence submitted by the veteran is 
new as it had not been previously submitted.  It is material 
as it relates to an unestablished fact necessary to 
substantiate the claim for service connection; whether a 
nexus exists between low back problems in service and current 
low back disability.  It is neither cumulative nor redundant 
as no previous evidence of record tended to establish this 
nexus.  It also raises a reasonable possibility of 
establishing the claim for service connection since low back 
problems in service and current low back disability have 
already been established.  Consequently, the Board finds that 
the evidence received since November 2002 is new and 
material, and the claim for service connection for low back 
disability may be reopened.     


ORDER

The appeal to reopen a claim of service connection for low 
back disability is granted.


REMAND

Letters from the VA physician Dr. T and the private 
physician, Dr. H. both link the claimed disability to the 
veteran's active service/back complaints therein.  Neither 
physician adequately explains the rationale for the opinion.  
Both physicians indicated that they may be contacted if 
further information was needed.  Under these circumstances, 
VA is obligated to make an affirmative inquiry as to whether 
either (or both) physician has additional information 
regarding the specific basis for their opinion.    

As mentioned above, on VA examination in October 2002, the 
examiner indicated that service medical records showed no 
evidence of the veteran complaining of back injury during his 
service from 1973 to 1975.  This statement was not accurate 
as service medical records show that the veteran did complain 
of back pain after a fall in August 1974.  Another VA 
examination is indicated to ensure that an accurate factual 
background is considered.     

Accordingly, the case is remanded for the following:

1.  The RO should ask Dr. T and Dr. H to 
explain (in as much detail as possible) 
the basis for their opinions that the 
veteran's current low back disability is 
related to his injury to the hip area 
during service in 1973.  The physicians 
should also be asked to indicate what 
information they relied upon in 
formulating their opinions.

2.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
etiology of his current low back 
disability, and specifically if it is 
related to his military service.  The 
examiner must review the claims folder in 
conjunction with the examination, 
including the complete service medical 
records.  The examiner should then opine 
whether it is at least as likely as not 
that the veteran's current back 
disability is related to his military 
service, including complaints and  injury 
therein.  The examiner must explain the 
rationale for the opinion given, and 
comment on any explanation offered by 
Drs. T and H..  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.   The case should 
then be returned to the Board, if in 
order, for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


